Name: Commission Regulation (EEC) No 1201/80 of 13 May 1980 adopting protective measures in respect of imports of tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 80 Official Journal of the European Communities No L 121 / 15 COMMISSION REGULATION (EEC) No 1201/30 of 13 May 1980 adopting protective measures in respect of imports of tomatoes markets which was due to the increased volume of imports ; Whereas under the provisions of Article 22 (2) of Regulation (EEC) No 1035/72 France will impose from 15 May the restrictive measures it imposed on tomato imports before 1 January 1970 ; whereas, however, because of the large supplies available in Morocco and Spain and of the prices charged by exporters in these countries it is to be feared that the importations that could be made before 15 May 1980 would aggravate for some time the disturbance that has occurred on the French market ; Whereas the assessment of the market situation set out briefly above leads to the conclusion that the French market in tomatoes risks experiencing, because of imports from Morocco and Spain , serious disturbances which may endanger the objectives set out in Article 39 of the Treaty ; whereas in these circumstances protective measures should be taken ; Whereas imports into France of tomatoes originating in Spain and Morocco should therefore be suspended until 15 May 1980 , the date when the national measures indicated in Article 22 (2) of Regulation (EEC) No 1035/72 will enter into force ; Whereas it appears that the markets in other regions of the Community have not so far experienced and are not in danger of experiencing any disturbances by reason of these imports ; whereas the protective measure should therefore be limited in its application to imports into France, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( x ), as last amended by Regulation (EEC) No 1301 /79 (2 ), and in particular Article 29 (2) thereof, Whereas on 10 May 1980 the French Republic noti ­ fied certain provisional protective measures which it had taken in respect of imports of tomatoes origi ­ nating in and consigned from Morocco and Spain ; whereas, under Article 4 (2) of Council Regulation (EEC) No 2707/72 of 19 December 1972 laying down conditions for applying protective measures for fruit and vegetables (3 ) such notification is deemed to be a request within the meaning of Article 29 (2) of Regula ­ tion (EEC) No 1035/72 ; whereas this notification was the subject of a request for additional information, which was furnished on 13 May 1980 ; whereas the Commission must therefore assess the situation on the market in this product in France and determine whether there exists a serious disturbance which may endanger the objectives set out in Article 39 of the Treaty, or the threat of such a disturbance ; Whereas, according to the information at present avail ­ able, French production of tomatoes for the present period is roughly the same as for the 1979 marketing year ; Whereas the quality of tomatoes originating in Morocco being imported onto the French market during the first week of May 1980 was more than five times higher than for the same week in 1979 ; whereas because of export restrictions imposed by Spain from 2 to 6 May 1980 similar information is not available for Spain ; whereas however the quantity of tomatoes originating in Spain imported into France in the month of April 1980 was 164 % of the quantity imported in the month of April 1979 and these toma ­ toes were sold on the French market at prices markedly lower than those fetched at the same period in 1979 ; Whereas during the first week in May considerable fall was recorded in production prices on the French HAS ADOPTED THIS REGULATION : Article 1 The entry into free circulation in France of tomatoes (subheading 07.01 M I of the Common Customs Tariff) originating in Spain and Morocco is hereby suspended during 14 May 1980 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( ») OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979 , p. 26 . (3 ) OJ No L 291 , 28 . 12 . 1972, p. 3 . No L 121 / 16 Official Journal of the European Communities 14. 5 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1980 . For the Commission Finn GUNDELACH Vice-President